file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-695%20Opinion.htm




                                                               No. 99-695

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2000 MT 285N


                                                     CAROLYN DEMEYER,

                                                    Respondent and Appellant,

                                                                      v.

                                                          JANEL MILLER,

                                                    Petitioner and Respondent.

                         APPEAL FROM: District Court of the Thirteenth Judicial District,

                                             In and for the County of Yellowstone,

                                      The Honorable Diane G. Barz, Judge presiding.



                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                                        Carolyn DeMeyer (Pro Se), Sidney, Montana

                                                            For Respondent:

                                           Janel Miller (Pro Se), Billings, Montana

                                              Submitted on Briefs: April 27, 2000
                                                 Decided: November 14, 2000

                                                                   Filed:



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-695%20Opinion.htm (1 of 3)3/30/2007 11:15:08 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-695%20Opinion.htm

                                    __________________________________________

                                                                    Clerk



Justice Jim Regnier delivered the opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number, and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Carolyn Demeyer appeals from a permanent protective order, under §§ 40-15-202 and -
204, MCA, issued by the District Court on October 13, 1999. She essentially alleges two
issues. First, she raises a due process claim that she was denied her right to answer
whether the allegations made against her were true, and thus was denied the right to
defend herself or present her case in court. Second, she appeals the District Court's written
order entering a protective order against her for a period of one year. The judge orally
ruled that the protective order would be in effect for six months.

¶3 Because the one-year protective order was filed by the District Court more than one
year ago, we find that the issues presented by the Appellant are now moot. A matter is
moot when, due to an event or happening, the issue has ceased to exist and no longer
presents an actual controversy. Shamrock Motors, Inc. v. Ford Motor Co., 1999 MT 21, ¶
19, 293 Mont. 188, ¶ 19, 974 P.2d, 1150, ¶ 19; see also Ruckdaschel v. State Farm (1997),
285 Mont. 395, 396, 948 P.2d 700, 701. In deciding whether a case is moot, this Court
also determines whether it can fashion effective relief. Shamrock Motors, Inc., ¶ 19. In the
case at hand, because the protective order is no longer in effect, there is no longer a
controversy and no effective relief that can be fashioned by this Court.

¶4 Since the question of mootness is dispositive, we cannot reach the other issues raised
by appellant.

¶5 Thus, the District Court order is affirmed.

                                                         /S/ JIM REGNIER

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-695%20Opinion.htm (2 of 3)3/30/2007 11:15:08 AM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-695%20Opinion.htm


                                                             We Concur:

                                                       /S/ J. A. TURNAGE

                                               /S/ WILLIAM E. HUNT, SR.

                                              /S/ W. WILLIAM LEAPHART

                                               /S/ TERRY N. TRIEWEILER




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-695%20Opinion.htm (3 of 3)3/30/2007 11:15:08 AM